MILLER, Judge
(dissenting).
I believe the majority opinion demands more disclosure by appellant than is required to satisfy 35 U.S.C. § 112.
The majority impliedly concedes that the method and apparatus for scrambling by creating breaks at natural subdivisions are sufficiently disclosed. However, it affirms the board because another method (using arbitrary subdivisions) is not, in its view, sufficiently disclosed.
The question thus raised is whether the scope of enablement provided one of ordinary skill in the art by the disclosure is commensurate with the scope of protection sought by the claims. In re Geerdes, 491 F.2d 1260, (Cust. & Pat.App.1974).
The claims are not restricted to any one method for scrambling; nor is the scope of the specification, which states (emphasis supplied):
The scrambled order shown in FIG. 2B is only one of many possible *573scrambled orders. Any other order is equally suitable provided only that a substantial degree of actual scrambling is involved. One simple scrambling technique which can be easily implemented automatically in an assembler or compiler is a simple reversal of order of the subdivisions.
Appellant has repeatedly stated that the claims encompass scrambling by creating breaks at natural subdivisions, such as simple reversal, without response from the Patent Office showing wherein his specification is not clearly enabling to a person skilled in the art. Such scrambling is claimed to work, and there is no reason to doubt that it does. Under In re Marzocchi, 439 F.2d 220, 58 CCPA 1069 (1971), such a statement must be accepted as true.1
That the claims are not restricted in scope to a method of scrambling demonstrates that appellant regards the point of novelty of the present invention to be the scrambling, not the particular method of scrambling. See In re Halleck, 422 F.2d 911, 57 CCPA 954 (1970). All that is required is that the scrambling be done properly. The instructions in the specification on how to use the arbitrary method of subdivision teach one skilled in the art the problems to avoid in choosing arbitrary breaks, bearing in mind that the easy method of subdivision at natural breaks is always available to one of ordinary skill in the art.
Furthermore, it is not the function of the claims to exclude the aforesaid problems or improper methods of scrambling. In re Dinh-Nguyen, 492 F.2d 856 (Cust. & Pat.App.1974).
The majority opinion raises the question whether disclosure of the arbitrary method of scrambling has an adverse effect on the specification, which otherwise provides enablement supporting the scope of the claims under 35 U.S.C. § 112. The answer is that, having met the statutory requirements for disclosure, nothing more is required.2 Thus, it is unnecessary to disclose an example of an alternative embodiment within the scope of the claims. In re Anderson, 471 F.2d 1237 (Cust. & Pat.App.1973). Superfluous portions of a specification which are unnecessary for the requirements of 35 U.S.C. § 112 are legally irrelevant, and, technically, the examiner could require that they be cancelled. Accordingly, whether the arbitrary method of subdivision is sufficiently disclosed is of no effect.
All of this does not deny that problems may be encountered by claims in areas of unpredictable technology. However, the area of technology involved here is not so complex and unpredictable as to justify the majority’s departure from our opinion in In re Dinh-Nguyen, supra. While the claims broadly cover all methods (and means) of scrambling, there is no evidence of record that appellant is not entitled to that protection. Moreover, claims are intended for future, as well as present, application.
The protection granted, if appellant’s claims are allowed, gives him the right to exclude others from making, using, or selling the invention. 34 U.S.C. § 154. No right is granted which includes the right to use. Thus, a subsequent inventor of a new and unobvious'*method of scrambling may obtain a patent which, by the terms of its grant, is subservient to appellant’s patent. However, the subsequent inventor would have the right to exclude appellant from making, using, or selling the later invention. For that reason, broad protection may be granted here without requiring disclosure of every embodiment within the scope of the claims.
I would reverse.

. It appears that both the board and the examiner regarded appellant’s invention as more complicated and narrow in scope. However, what the board and examiner think regarding the scope of the invention is not the standard set forth in 35 U.S.C. § 112, second paragraph.


. More may, however, be required for purposes of 35 U.S.C. § 103. In re Davies, 475 F.2d 667 (Cust. & Pat.App.1973).